

116 S2244 IS: Modernizing Eligible Treatment centers for Healing Addiction Act of 2019
U.S. Senate
2019-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2244IN THE SENATE OF THE UNITED STATESJuly 24, 2019Mr. Roberts introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Controlled Substances Act to allow community addiction treatment facilities and
			 community mental health facilities to register to dispense controlled
			 substances through the practice of telemedicine, and for other purposes.
	
 1.Short titleThis Act may be cited as the Modernizing Eligible Treatment centers for Healing Addiction Act of 2019 or the METH Addiction Act. 2.Registration of community addiction treatment facilities and community mental health facilities (a)DefinitionsSection 102 of the Controlled Substances Act (21 U.S.C. 802) is amended—
 (1)in paragraph (54)(A), by striking clause (i) and inserting the following:  (i)while the patient is being treated by, and physically located in—
 (I)a hospital or clinic registered under section 303(f); or
 (II)a community addiction treatment facility or community mental health facility registered under section 303(l); and;
 (2)by redesignating paragraph (58) as paragraph (59); (3)by redesignating the second paragraph designated as paragraph (57) as paragraph (58);
 (4)by moving paragraphs (57), (58) (as so redesignated), and (59) (as so redesignated) 2 ems to the left; and
 (5)by adding at the end the following:  (60)The term community addiction treatment facility means an addiction treatment facility that, for the purpose of operating as an addiction treatment facility, is licensed, operated, authorized, or otherwise recognized by a State government.
 (61)The term community mental health facility means a mental health facility that, for the purpose of operating as a mental health facility, is licensed, operated, authorized, or otherwise recognized by a State government..
 (b)RegistrationSection 303 of the Controlled Substances Act (21 U.S.C. 823) is amended by adding at the end the following:
				
					(l)Community addiction treatment facilities and community mental health facilities
 (1)RegistrationThe Attorney General may register community addiction treatment facilities and community mental health facilities to administer controlled substances through the practice of telemedicine.
 (2)Denial of applicationsThe Attorney General may deny an application for registration under paragraph (1) if the Attorney General determines that the registration would be inconsistent with the public interest after considering—
 (A)any recommendation by the licensing board or professional disciplinary authority of the State in which the applicant is located;
 (B)the experience of the applicant in treating patients; (C)any conviction of an employee of the applicant under Federal or State law relating to treatment of patients;
 (D)the compliance of the applicant with applicable Federal, State, or local laws relating to treatment of patients; and
 (E)any other conduct by the applicant that may threaten the health and safety of the public.. (c)Implementation planNot later than 180 days after the date of enactment of this Act, the Attorney General shall notify Congress of the plan of the Department of Justice to implement the amendments made by this Act.
 (d)Effective dateThe amendments made by this Act shall take effect on the date that is 180 days after the date on which the Attorney General notifies Congress under subsection (c).